DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotational movement of the mouthpiece assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the drawings do not identify an elongate member having an airflow channel of the mouthpiece assembly extending longitudinally.  Because the drawings do not identify the elongate member and the airflow channel, the exact locations of these two elements are not clear and therefore these two elements cannot be identified, too.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:  
Page 1, the section heading "Cross-Reference To Related Applications" should be written in all Upper Case letters.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, 6, 8 and 12 are objected to because of the following informalities:  
In Claims 1, 3, 8, and 12, it seems that "vaporisable" should be -- vaporizable --.
Claim 6, line 1, the examiner suggests the applicant to change "the mouthpiece" to -- the mouthpiece assembly --.
Claim 12, line 2, the examiner suggests the applicant to change "an atomizer" to -- the atomizer -- because claim 12, line 1 already recited, "an atomizer".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 generally recite that actuating the mouthpiece assembly relative to the housing will eject the atomizer from the housing.  However, claims 1-13 do not recite any structure between the mouthpiece, the housing, and the atomizer that causes ejection of the atomizer from the housing when the mouthpiece assembly is actuated relative to the housing.  Therefore, it is not clear how actuation of the mouthpiece assembly relative to the housing can cause the atomizer to eject from the housing because commonly the mouthpiece assembly is located at the outside the housing and the atomizer is located within the housing.  
A reservoir recited in claim 1, line 4 does not have any structural relationship with the housing and the atomizer.  Therefore, it is not clear how the atomizer received by the housing can receive supply of vaporizable liquid from the reservoir.  
Claim 9, line 2 recites, "an elongate member having an airflow channel".  It is not clear what parts of the mouthpiece assembly is the elongate member and the airflow channel since the drawings do not identified these two elements with assigned reference numbers and lines pointing at these two elements.  
Claim 11 recites, "the mouthpiece assembly is configured for rotational movement, when actuated".  In view of claim 1, it is not clear how rotational movement of the mouthpiece 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rogan (US Patent Application Publication No. 2020/0146351 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in 

Rogan discloses an electrically operated aerosol generation system 100, comprising: (claim 1) a housing 2; an atomizer 20 that can be received by the housing 2; a reservoir 3 configured to supply vaporisable liquid to the atomizer 20; a mouthpiece assembly 5 which is actuatable relative to the housing 2 in order to eject the atomizer 20 from the housing 2; and a power supply unit 30 configured for connection with the housing 2; (claim 2) wherein the atomizer 20 is slidably received in the housing 2, and is held in place by frictional engagement (see Paragraph [0024]); (claim 3) wherein the mouthpiece assembly 5 is arranged to actuate the atomizer 20 between an operative position (see Fig. 4) in which vaporizable liquid can be supplied to the atomizer 20 from the reservoir 3, and an inoperative position (see Fig. 3) in which vaporizable liquid cannot be supplied to the atomizer 20 from the reservoir 3; (claim 4) wherein the mouthpiece assembly 5 is in an extended position (see Fig. 4) when the atomizer 20 is received in the housing 2 and the mouthpiece assembly 5 is in a retracted position (see Fig. 3) when the atomizer 20 is ejected from the housing 2; (claim 5) wherein the mouthpiece assembly 5 is configured to close or to block a flow path P between the atomizer 20 and the reservoir 3 in the inoperative position (see Fig. 3); (claim 6) wherein the mouthpiece assembly 5 comprises a sealing portion 8 which closes or blocks the flow path P; (claim 7) wherein a connection claim 8) wherein the electrically operated aerosol system 100 further comprising a viewing window 18 in the housing 2 for a user to inspect the volume of vaporizable liquid in the reservoir 3; (claim 9) wherein the mouthpiece assembly 5 comprises an elongate member 6 having an airflow channel C extending longitudinally thereof; (claim 10) wherein the mouthpiece assembly 5 is configured for translational or sliding movement relative to the housing 2, when actuated (see Figs. 3 and 4); (claim 11) wherein the mouthpiece assembly 5 can be configured for rotational movement, when actuated (see Paragraph [0014]).

Regarding claims 12 and 13, Rogan discloses (claim 12) a method of removing an atomizer 20 from an electrically operated aerosol generation system 100 that includes a housings 2, the atomizer 20 that can be received by the housings 2, a reservoir 3 configured to supply vaporizable liquid to the atomizer 20,  a mouthpiece assembly 5 which is actuatable relative to the housing 2, and a power supply unit 30 configured for connection with the housing 2, the method comprising the step of; actuating the mouthpiece assembly 5 relative to the housing 2 in order to eject the atomizer 20 from the housing 2; and (claim 13) disconnecting the power supply unit before actuating the mouthpiece assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831